Detailed Action
Claims 1-4, 7-11, 14-18 and 24-29 are pending. 
Claims 1-4, 7-11, 14-18 and 24-29 are rejected.
Claims 5-6, 12-13 and 19-23 have been canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 7-8, 10, 14-15, 17 and 24-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafar Haadi Jafarian et al (Multi-dimensional Host Identity Anonymization for Defeating Skilled Attackers published on 24 October 2016) Jafar hereinafter.
As per claim 1, Jafar discloses a method for processing a service request, comprising: -	sending, by a client, a query request for querying a domain name of a server to a Domain Name Server (DNS) (Jafar,  Fig 2 step 1, wherein a user (cleint) sends a query request requesting the IP address of the domain x.org); -	receiving, by the client, a query response returned by the DNS according to the query request, wherein the query response carries a first identifier of an Identification Gateway (IDGW) (Jafar,  Fig 2 step 2-3, wherein the user (cleint) receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); -	sending, by the client,  a service request to the IDGW according to the first identifier , wherein the service request is used for the IDGW to convert the first identifier into a second identifier of the server and forward the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and -	receiving, by the client,  a service response message returned from the server in response to the service request (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 2, claim 1 is incorporated and Jafar discloses wherein the query request carries the domain name of the server to be queried and an IP address of a client (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

As pre claim 3, claim 2 is incorporated and Jafar discloses wherein sending, by the client,  the query request for querying the domain name of the server to the DNS comprises: -	sending the query request to the DNS, wherein the query request is used for the DNS to select an IDGW according to the domain name of the server in a random or alternate manner, forward the query request to the selected IDGW so that the IDGW selects the first identifier from a first identifier pool and establishes a mapping relationship among the IP address of the client, the first identifier and the second identifier, and receive the first identifier selected by the IDGW; or -	sending the query request to the DNS (Jafar,  Fig 2 step 1, wherein a user sends a query , wherein the query request is used for the DNS to select an IDGW and the first identifier (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator)), establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server ), and send the mapping relationship to the selected IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server);


As per claim 7, Jafar discloses a method for processing a service request, comprising: -	receiving, by a Doman Name Server (DNS), a query request for querying a domain name of a server sent from a client (Jafar,  Fig 2 step 1, wherein a user sends a query request to the DNS requesting the IP address of the domain x.org); -	returning, by the DNS, a query response to the client according to the query request wherein the query response carries a first identifier of an Identification Gateway (IDGW) (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); -	the first identifier is used for the client to send a service request to the IDGW (Jafar,  Fig 2 step 4, wherein the user sends a request using the IPt), the service request is used for the IDGW to convert the first identifier into a second identifier of the server and forward the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and -	for the server to return a service response message to the client in response to the service request (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 8, claim 7 is incorporated and Jafar discloses wherein the query request carries the domain name of the server to be queried and an IP address of a client (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

As pre claim 10, claim 8 is incorporated and Jafar discloses wherein the step of returning the query response to the client according to the query request comprises: -	selecting an IDGW and the first identifier (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator)); -	establishing a mapping relationship among the IP address of the client, the first identifier and the second identifier(Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server ), and send the mapping relationship to the selected IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the ; and -	returning the query response to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As per claim 14, Jafar discloses a method for processing a service request, comprising: -	receiving, by an Identification Gateway (IDGW), a service request sent from a client according to a first identifier (Jafar,  Fig 2 step 4, wherein the user sends a request using the IPt wherein the IPt is the first identifier of the IDGW (Network address and port translator));wherein the first identifier is obtained by the client through sending a query for querying a domain name of a server (DNS) (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org) and receiving a query response carrying the first identifier returned by the DNS according to the query response (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)) -	 converting the first identifier into a second identifier of the server, and forwarding the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and wherein the service request is used for the server to return a service response message to the client  in response to the service request (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 15, claim 14 is incorporated and Jafar discloses before receiving, by the IDGW, the service request sent from the client according to the first identifier of the IDGW, the method further comprises: receiving the query request for querying the domain name of the server (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org), and returning the query response to the DNS or the client according to the query request (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); and  the query request carries an IP address of the client and one of: a domain name of a server to be queried; the second identifier corresponding to the domain name of the server to be queried; and the domain name of the server to be queried and the second identifier corresponding to the domain name of the server to be queried (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

Claim 17 is rejected under the same rationale as claims 3 and 10. 
Claims 24-29 are the storage mediums and electronic devices corresponding to the method claims 1, 7 and 14 are therefore rejected under the same rationale as claims 1, 7 and 14. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being anticipated by Jafar Haadi Jafarian et al (Multi-dimensional Host Identity Anonymization for Defeating Skilled Attackers published on 24 October 2016) Jafar hereinafter in view of Jafar Haadi Jafarian et al (An Effective Address Mutation Approach for Disrupting Reconnaissance Attacks published on 12 December 2015) Jafar2 hereinafter.
As pre claim 4, claim 2 is incorporated and Jafar discloses wherein the step of sending the query request for querying the domain name of the server to the DNS comprises: -	sending the query request to the DNS (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org), wherein the query request is used for the DNS to select an IDGW according to the domain name of the server (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator));-	receiving a response message returned from the DNS, wherein the response message is used for indicating that the query request is sent to the IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) receives a response from the DNS which forwards the request to the IDGW);  -	redirecting the query request to the IDGW according to the response message (Jafar,  Fig 2 step 2, wherein the request is forwarded to the IDGW (Network address and port translator)) wherein the query request is used for the IDGW to  establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second . Jafar does not explicitly disclose that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool. However, Jafar2 discloses that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool (Jafar2, page 1 (2562) last paragraph – page 2 (2563) line 24, wherein RHM mutates IP addresses of network hosts randomly and frequently, in order to make them untraceable. RHM keeps the actual IP addresses (referred to as rIP) of hosts unchanged. Instead, it creates routable short-lived ephemeral IP addresses (eIP) that are chosen from the unused ranges of the network). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Jafar with Jafar2 such that IP address of the gateway is randomly selected from a list of unused IP dresses because this would have provided a way to improve the security of the system by making the network hosts untraceable.

As pre claim 9, claim 8 is incorporated and Jafar discloses wherein the step of returning the query response to the client according to the query request comprises: -	selecting the IDGW according to the domain name of the server (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator));-	forwarding the query request to the selected IDGW (Jafar,  Fig 2 step 2, wherein the request is forwarded to the IDGW (Network address and port translator)) wherein the query request is used for the IDGW to  establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward receiving the first identifier selected by the IDGW (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); and -	returning the query response to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server). Jafar does not explicitly disclose that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool. However, Jafar2 discloses that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool (Jafar2, page 1 (2562) last paragraph – page 2 (2563) line 24, wherein RHM mutates IP addresses of network hosts randomly and frequently, in order to make them untraceable. RHM keeps the actual IP addresses (referred to as rIP) of hosts unchanged. Instead, it creates routable short-lived ephemeral IP addresses (eIP) that are chosen from the unused ranges of the network). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Jafar with Jafar2 such that IP address of the gateway is randomly selected from a list of unused IP dresses because this would have provided a way to improve the security of the system by making the network hosts untraceable.

Claim 11 is rejected under the same rationale as claim 4. 
Claims 16 and 18 are rejected under the same rationale as claim 4.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant argues in remarks:
As described in Fig. 2  of Jafar, it is disclosed that in the domain name query process, the Network Address and Port Translator (NAPT) module changes the real IP address (IPx) to the current temporary one (IPt). Nowhere does Jafar disclose that the DNS returns an identifier of the NAPT to the user. Therefore, Jafar is silent on the features "receiving, by the client, a query response returned by the DNS according to the query request, wherein the query response carries a first identifier of an Identification Gateway (IDGW)" as recited in the claim 1.(1)	Examiner respectively disagrees.As shown in Fig. 2  of Jafar, the user (client) in step 1 sends a query to the DNS querying about the domain x.org. Thus, the user (client) is waiting for a response from the DNS responding to its query about the domain x.org. In step 3, the user (client) receives, from the DNS, the response to its query sent in step 1. This response includes the IPt which is the first identifier of an Identification Gateway (IDGW).It is true that in Jafar System according to Fig 2 step 2, the Network Address and Port Translator (NAPT) module helps the DNS in formulating the response to the client by changing the real IP address (IPx) to the current temporary one (IPt). However, it does not matter how the DNS is generating the response and whether the NAPT is involved or not because the current claim language of claim 1 does not require the DNS to not to use the NAPT in generating the response to the client.    
As described in Fig. 2 of Jafar, it is disclosed that in the query response process, the NAPT module updates destination address-port pair for incoming traffic (i.e., changes the current temporary one (IPt) of the server to the real IP address (IPx)) of the server. Nowhere does Jafar disclose that the NAPT converts an identifier of the NAPT into an identifier of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454